COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-09-370-CV

PETER MOENICKHEIM                                                       APPELLANT

                                           V.

T.C. LOAN SERVICES, LLC AND                                             APPELLEES
KENNETH REES

                                        ----------

           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------

      W e have considered appellant’s “Agreed Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which let

execution issue. See Tex. R. App. P. 43.4.

                                                     PER CURIAM

PANEL: MEIER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: March 4, 2010




      1
           See Tex. R. App. P. 47.4.